     Case 2:18-cv-02850-MCE-KJN Document 65 Filed 11/25/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CONDALEE MORRIS,                                   No. 2: 18-cv-2850 MCE KJN P
12                        Plaintiff,
13            v.                                         ORDER
14    G. MODHADDAM, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant
18   to 42 U.S.C. § 1983. On November 16, 2020, plaintiff filed objections to defendant Tesluk’s
19   motion to dismiss. (ECF No. 62.) The undersigned construes this document as plaintiff’s
20   opposition to defendant Tesluk’s motion to dismiss.
21           Plaintiff did not sign his opposition to defendant Tesluk’s motion to dismiss. Parties
22   proceeding without counsel are required to sign all pleadings, motions, and other papers
23   submitted to the court for filing. Fed. R. Civ. P. 11(a). Thus, the court is unable to consider
24   plaintiff’s opposition unless he signs and re-files the opposition. Accordingly, plaintiff is
25   provided an opportunity to re-file his opposition bearing his signature. Failure to submit a signed
26   opposition will result in the opposition filed November 16, 2020, being stricken for lack of
27   plaintiff’s signature.
28
                                                        1
     Case 2:18-cv-02850-MCE-KJN Document 65 Filed 11/25/20 Page 2 of 2


 1          In accordance with the above, IT IS HEREBY ORDERED that within thirty days from the

 2   date of this order, plaintiff shall re-file a signed opposition to defendant Tesluk’s motion to

 3   dismiss.

 4   Dated: November 25, 2020

 5

 6

 7

 8
     Morr2850.sig
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
